United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-646
Issued: November 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 19, 2010 appellant filed a timely appeal from a December 9, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed
bilateral carpal tunnel syndrome (CTS) causally related to factors of her employment.
FACTUAL HISTORY
On February 11, 2009 appellant, then a 48-year-old laborer custodian, filed an
occupational disease claim (Form CA-2) alleging that she developed bilateral CTS as a result of
employment activities. She first became aware of the pain in her hands on December 15, 2007
and realized she had employment-related CTS on December 4, 2008 after a doctor’s visit.
Appellant did not stop work.

On March 3, 2009 the Office requested additional evidence, including a detailed
description of the employment activities which contributed to appellant’s bilateral wrist
condition. It also requested a comprehensive medical report containing a diagnosis, description
of her symptoms, the results of examinations and tests and medical rationale explaining how her
diagnosed condition was causally related to specific factors of her employment.
Appellant submitted a nerve conduction study and needle electrode examination dated
December 5, 2008, performed by Dr. Laura A. Sams, a Board-certified neurologist, who reported
that there was electromyogram (EMG) evidence of CTS at the wrist on both hands, the condition
being worse on the right. The Office also received a March 15, 2009 factual statement from
appellant describing her work duties and the employment factors she believed caused her
condition.
By decision dated April 22, 2009, the Office found that appellant failed to establish her
claim for compensation. It denied her claim on the grounds that the factual and medical
evidence were insufficient to establish that her bilateral CTS was causally related to factors of
her employment as a custodial laborer.
On April 27, 2009 appellant, through her attorney, requested an oral hearing before an
Office hearing representative that took place on August 13, 2009. She contended that her duties
as a laborer, specifically the repetitive motion of sweeping floors, caused her condition.
Appellant stated that her wrists hurt on and off over the prior couple of years and had not ceased.
Counsel informed the hearing representative that they were awaiting medical records which
would be forwarded upon their receipt. No additional medical evidence was submitted following
the hearing.
By decision dated December 9, 2009, the Office hearing representative affirmed the
April 22, 2009 decision. She found that appellant failed to submit sufficient medical evidence to
establish that her bilateral wrist condition was causally related to factors of her employment as a
laborer custodian.
LEGAL PRECEDENT
An employee who claims benefits under the Federal Employees’ Compensation Act1 has
the burden of establishing the occurrence of an injury at the time, place, and in the manner
alleged, by a preponderance of the reliable, probative and substantial evidence.2 An injury does
not have to be confirmed by eyewitnesses in order to establish the fact that an employee
sustained an injury in the performance of duty, but the employee’s statements must be consistent
with the surrounding facts and circumstances and his or her subsequent course of action.3 An
employee has not met his or her burden of proof to establish the occurrence of an injury when
there are such inconsistencies in the evidence as to cast serious doubt upon the validity of the
1

5 U.S.C. §§ 8101-8193.

2

D.B., 58 ECAB 464 (2007); George W. Glavis, 5 ECAB 363, 365 (1953).

3

M.H., 59 ECAB 461 (2008); George W. Glavis, id.

2

claim.4 Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s
statements in determining whether a prima facie case has been established.5 However, an
employee’s statement alleging that an injury occurred at a given time and in a given manner is of
great probative value and will stand unless refuted by strong or persuasive evidence.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence.8 Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee. This
medical opinion must include an accurate history of the employee’s employment injury and must
explain how the condition is related to the injury. The weight of medical evidence is determined
by its reliability, its probative value, its convincing quality, the care of analysis manifested and
the medical rationale expressed in support of the physician’s opinion.9
ANALYSIS
It is not disputed that appellant’s duties as a custodian laborer included performing
repetitive activities using her arms and hands and that she sustained a bilateral hand condition.
The Board finds, however, that she did not submit sufficient medical evidence to support that her
bilateral hand condition is causally related to her work as a laborer custodial.

4

S.P., 59 ECAB 184 (2007); Gus Mavroudis, 9 ECAB 31, 33 (1956).

5

M.H., supra note 3; John D. Shreve, 6 ECAB 718, 719 (1954).

6

S.P., supra note 4; Wanda F. Davenport, 32 ECAB 552, 556 (1981).

7

Victor J. Woodhams, 41 ECAB 345 (1989).

8

D.U., 61 ECAB ___ (Docket No. 10-144, issued July 27, 2010).

9

James Mack, 43 ECAB 321 (1991).

3

On March 3, 2009 the Office advised appellant of the medical evidence needed to
establish her claim, including a comprehensive medical report containing a diagnosis and an
explanation as to how her diagnosed condition was caused by the identified employment
activities. While appellant did submit a December 5, 2008 nerve conduction study from
Dr. Sams, it does not address the issue of a causal relation between her bilateral carpal tunnel
syndrome and her duties as a laborer custodian through the repetitive motion of sweeping floors.
The December 5, 2008 report of Dr. Sams stated that appellant’s nerve conduction study
showed EMG evidence of bilateral moderate, chronic median neuropathy at the wrist, worse on
right. As noted, these diagnostic studies do not identify any specific work factors or the specific
nature of the repetitive work duties as performed by appellant. Dr. Sams did not address whether
appellant’s condition was work related or provide an opinion addressing the causal relationship
between appellant’s diagnosed condition and the factors of employment implicated in the
claim.10 Medical reports not containing adequate rationale on causal relationship are of
diminished probative value and are insufficient to meet an employee’s burden of proof.11
Therefore, this report is insufficient to establish appellant’s claim.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment, nor
her belief that her condition was aggravated by her employment, is sufficient to establish causal
relationship.12 Causal relationships must be established by rationalized medical opinion
evidence. Appellant failed to submit such evidence and the Office properly denied her claim for
compensation.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that her
bilateral carpal tunnel syndrome is causally related to her employment as a laborer custodial.

10

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
11

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

12

D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

4

ORDER
IT IS HEREBY ORDERED THAT the December 9, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 2, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

